--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 


THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
ENSURGE, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


ENSURGE, INC.


WARRANT TO PURCHASE SHARES OF COMMON STOCK


1.           Issuance. In consideration of good and valuable consideration as
set forth in the Purchase Agreement (defined below), including without
limitation the Purchase Price, the receipt and sufficiency of which is hereby
acknowledged by EnSurge, Inc., a Nevada corporation (the “Company”), St. George
Investments, LLC, an Illinois limited liability company, its successors or
registered assigns (the “Holder”), is hereby granted the right to purchase at
any time on or after the Issue Date (as defined below) until the date which is
the last calendar day of the month in which the fifth anniversary of the Issue
Date occurs (the “Expiration Date”), the number of fully paid and nonassessable
shares (the “Warrant Shares”) of the Company’s common stock, par value $0.001
per share (the “Common Stock”), equal to the outstanding balance of that certain
Secured Convertible Promissory Note issued to the Holder pursuant to the
Purchase Agreement (the “Note”) as of its issue date divided by the Exercise
Price (defined below), as such number may be adjusted pursuant to the terms and
conditions of this Warrant. This Warrant to Purchase Shares of Common Stock
(this “Warrant”) is being issued pursuant to the terms of that certain
Securities Purchase Agreement of even date herewith (the “Purchase Agreement”),
to which the Company and the Holder (or the Holder’s predecessor in interest)
are parties.


Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.


This Warrant was originally issued to the Holder or the Holder’s predecessor in
interest on August 17, 2011 (the “Issue Date”).


2.           Exercise of Warrant.


2.1           General.


(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A. The date such Notice of Exercise is either faxed, emailed or
delivered to the Company shall be the “Exercise Date,” provided that, if such
exercise represents the full exercise of the outstanding balance of the Warrant,
the Holder shall tender this Warrant to the Company within five (5) Trading Days
thereafter. The Notice of Exercise shall be executed by the Holder and shall
indicate (i) the number of Delivery Shares to be issued pursuant to such
exercise and (ii) if applicable (as provided below), whether the exercise is a
cashless exercise.

 
1

--------------------------------------------------------------------------------

 


For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.


(b) Notwithstanding any other provision contained herein or in any other
Transaction Document to the contrary, at any time prior to the Expiration Date,
the Holder may elect a “cashless” exercise of this Warrant for any Warrant
Shares whereby the Holder shall be entitled to receive a number of shares of
Common Stock equal to (x) the excess of the Current Market Value (as defined
below) over the aggregate Exercise Price of the Exercise Shares, divided by (y)
the Adjusted Price of the Common Stock (as defined below).


For the purposes of this Warrant, the following terms shall have the following
meanings:


“Adjusted Price of the Common Stock” shall mean the Conversion Price, as defined
in the Note, without regard to whether such Note remains outstanding or has been
fully repaid, cancelled or otherwise retired on any relevant Exercise Date, and
as such Conversion Price may be adjusted pursuant to the terms of such Note.


“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock, multiplied by the number of Exercise Shares specified in the
applicable Notice of Exercise.


“Closing Price” shall mean the last sale price of the Common Stock on the
Principal Market on the most recent Trading Day where total trading volume
exceeded $5,000.00, as reported by Bloomberg LP (or if that service is not then
reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by the Holder and reasonably
acceptable to the Company) (“Bloomberg”) for the relevant date.


“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.


“Exercise Price” shall mean $1.00 per share of Common Stock.


“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by the Holder.  By way of illustration only and without limiting the
foregoing, if (a) the Warrant is initially exercisable for 280,500 Warrant
Shares and the Holder has not previously exercised the Warrant, and (b) the
Holder were to make a cashless exercise with respect to 5,000 Warrant Shares
pursuant to which 6,000 Warrant Shares would be issuable to the Holder, then (1)
the Warrant shall be deemed to have been exercised with respect to 5,000
Exercise Shares, (2) the Warrant would remain exercisable for 275,500 Warrant
Shares, and (3) the Warrant shall be deemed to have been exercised with respect
to 6,000 Delivery Shares.

 
2

--------------------------------------------------------------------------------

 


“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; or (ii) the VWAP of the Common
Stock for the Trading Day that is two (2) Trading Days prior to the Exercise
Date.


“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.


(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.


(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Delivery Shares, together with the surrender of this Warrant (if
required), the Company shall immediately deliver the applicable Delivery Shares
electronically via Deposit/Withdrawal at Custodian (“DWAC”) to the account
designated by the Holder on the Notice of Exercise.  If for any reason the
Company is not able to deliver the Delivery Shares via DWAC, notwithstanding its
best efforts to do so, the Company shall deliver certificates representing the
Delivery Shares to the Holder as provided in the Notice of Exercise (the
certificates delivered in such manner, the “Delivery Share Certificates”) within
three (3) Trading Days (such third Trading Day, a “Delivery Date”) of (i) with
respect to a “cashless exercise,” the Exercise Date as the case may be, or, (ii)
with respect to a “cash” exercise, the later of the Exercise Date or the date
the payment of the Exercise Price for the relevant Delivery Shares is received
by the Company.


(e) The Company understands that a delay in the electronic delivery of Delivery
Shares or the delivery of the Delivery Share Certificates, as the case may be,
beyond the Delivery Date (assuming electronic delivery is not available) could
result in economic loss to the Holder. As compensation to the Holder for such
loss, the Company agrees to pay, in addition to all other penalties and fees set
forth in the Transaction Documents, late payment fees (as liquidated damages and
not as a penalty) to the Holder for late delivery of Delivery Shares or Delivery
Share Certificates, as applicable, equal to 1.5% of the Delivery Share Value (as
defined below) per day until such Delivery Shares or Delivery Share Certificates
are delivered. For purposes hereof, the term “Delivery Share Value” means the
number of Delivery Shares to be delivered pursuant to an applicable Notice of
Exercise multiplied by the VWAP of the Common Stock on the applicable Delivery
Date set forth in the Notice of Exercise. The Company shall pay any payments
incurred under this subsection in immediately available funds upon demand.
Furthermore, in addition to any other remedies which may be available to the
Holder, in the event that the Company fails for any reason to effect delivery of
the Delivery Shares or the Delivery Share Certificates, as applicable, by the
Delivery Date, the Holder may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to the Company, whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to the exercise of the relevant portion of this Warrant,
except that the liquidated damages described above shall be payable through the
date notice of revocation or rescission is given to the Company.

 
3

--------------------------------------------------------------------------------

 


(f) The Holder shall be deemed to be the holder of the Delivery Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.


2.2             Ownership Limitation. Notwithstanding the provisions of this
Warrant, if at any time after the date hereof, the Holder shall or would receive
shares of Common Stock upon exercise of this Warrant, so that the Holder would,
together with other shares of Common Stock held by it or its Affiliates, hold by
virtue of such action or receipt of additional shares of Common Stock a number
of shares exceeding 9.99% of the number of shares of Common Stock outstanding on
such date (the “9.99% Cap”), the Company shall not be obligated and shall not
issue to the Holder shares of Common Stock which would exceed the 9.99% Cap, but
only until such time as the 9.99% Cap would no longer be exceeded by any such
receipt of shares of Common Stock by the Holder. The foregoing limitations are
enforceable, unconditional and non-waivable and shall apply to all Affiliates
and assigns of the Holder.


3.           Mutilation or Loss of Warrant. Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
to the Holder a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.


4.           Rights of the Holder. The Holder shall not, by virtue of this
Warrant alone, be entitled to any rights of a stockholder in the Company, either
at law or in equity, and the rights of the Holder are limited to those expressed
in this Warrant and are not enforceable against the Company except to the extent
set forth herein.


5.           Protection Against Dilution and Other Adjustments.


5.1           Capital Adjustments.  If the Company shall at any time prior to
the expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable on the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price, Conversion Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.

 
4

--------------------------------------------------------------------------------

 


5.2           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the capital stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 5.1 above), then the Company shall make
appropriate provision so that the Holder shall have the right at any time prior
to the expiration of this Warrant to purchase, at a total price equal to that
payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.


5.3           Subsequent Equity Sales. If the Company or any subsidiary thereof,
as applicable, at any time while this Warrant is outstanding, shall sell or
grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition of), including any issuance of Common Stock
upon conversions pursuant to the Note,  any Common Stock, preferred shares
convertible into Common Stock, or debt, warrants, options or other instruments
or securities which are convertible into or exercisable for shares of Common
Stock (together herein referred to as “Equity Securities”), at an effective
price per share less than the Exercise Price (such lower price, the “Base Share
Price” and such issuance collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Exercise Price, such issuance shall be deemed to have occurred for less than
the Exercise Price on such date of the Dilutive Issuance), including any
issuance of Common Stock upon conversions pursuant to the Note, then, the
Exercise Price shall be reduced and only reduced to equal the Base Share Price
and the number of Warrant Shares issuable hereunder shall be increased such that
the aggregate Exercise Price payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the aggregate Exercise Price
payable prior to such adjustment (such adjusted number of Warrant Shares
issuable hereunder, the “Adjusted Warrant Shares”). Such adjustment shall be
made whenever such Common Stock or Equity Securities are issued. The Company
shall notify the Holder, in writing, no later than the Trading Day following the
issuance of any Common Stock or Equity Securities subject to this Section 5.3,
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price, or other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 5.3, upon
the occurrence of any Dilutive Issuance, after the date of such Dilutive
Issuance the Holder is entitled to receive the Adjusted Warrant Shares at an
Exercise Price equal to the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise.

 
5

--------------------------------------------------------------------------------

 


5.4           Notice of Adjustment. When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of this Warrant, or in
the Exercise Price, pursuant to the terms hereof, the Company shall promptly
notify the Holder of such event and of the number of Warrant Shares or other
securities or property thereafter purchasable upon exercise of this Warrant.


5.5           Exceptions to Adjustment.  Notwithstanding the provisions of
Sections 5.3 and 5.4, no adjustment to the Exercise Price shall be effected as a
result of an Excepted Issuance.  “Excepted Issuances” shall mean, collectively,
(i) the Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
for the purpose of raising capital and in which holders of such securities or
debt are not at any time granted registration rights, and (ii) the Company’s
issuance of Common Stock or the issuance or grant of options to purchase Common
Stock to employees, directors, and consultants, pursuant to plans or agreements
which are constituted or in effect on the Issue Date.


6.           Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of this
Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.


7.           Transfer to Comply with the Securities Act. This Warrant, and the
Warrant Shares, have not been registered under the 1933 Act. Neither this
Warrant nor any of the Warrant Shares or any other security issued or issuable
upon exercise of this Warrant may be sold, transferred, pledged or hypothecated
without (a) an effective registration statement under the 1933 Act relating to
such security or (b) an opinion of counsel reasonably satisfactory to the
Company that registration is not required under the 1933 Act. Until such time as
registration has occurred under the 1933 Act, each certificate for this Warrant,
the Warrant Shares and any other security issued or issuable upon exercise of
this Warrant shall contain a legend, in form and substance satisfactory to
counsel for the Company, setting forth the restrictions on transfer contained in
this Section 7. Any such transfer shall be accompanied by a transferor
assignment substantially in the form attached to this Warrant as Exhibit B (the
“Transferor Assignment”), executed by the transferor and the transferee and
submitted to the Company. Upon receipt of the duly executed Transferor
Assignment, the Company shall register the transferee thereon as the new Holder
on the books and records of the Company and such transferee shall be deemed a
“registered holder” or “registered assign” for all purposes hereunder, and shall
have all the rights of the Holder.

 
6

--------------------------------------------------------------------------------

 


8.           Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent (a “Warrant Agent”) for the purpose of issuing shares of Common
Stock on the exercise of this Warrant pursuant hereto, exchanging this Warrant
pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.


9.           Transfer on the Company’s Books. Until this Warrant is transferred
on the books of the Company, the Company may treat the Holder as the absolute
owner hereof for all purposes, notwithstanding any notice to the contrary.


10.           Notices.  Any notice required or permitted hereunder shall be
given in the manner provided in the subsection headed “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.


11.           Supplements and Amendments; Whole Agreement.   This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant, together with the Purchase Agreement and all the other
Transaction Documents, taken together, contains the full understanding of the
parties hereto with respect to the subject matter hereof and thereof and there
are no representations, warranties, agreements or understandings other than
expressly contained herein and therein.


12.           Governing Law.  This Warrant shall be governed by, and construed
in accordance with, the laws of the State of Utah, without reference to the
choice of law provisions thereof. The Company and, by accepting this Warrant,
the Holder, each irrevocably submits to the exclusive personal jurisdiction of
the courts of the State of Utah located in Salt Lake County and the United
States District Court for the District of Utah for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Warrant and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant. The Company and, by accepting this Warrant, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 
7

--------------------------------------------------------------------------------

 


13.           Remedies. The remedies at law of the Holder of this Warrant in the
event of any default or threatened default by the Company in the performance of
or compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder, to
the fullest extent permitted by law, such terms may be specifically enforced by
a decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.


14.           Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signature delivered via facsimile or email shall be
considered original signatures for purposes hereof.


15.           Descriptive Headings.  Descriptive headings of the sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.


[Remainder of page intentionally left blank]
 
 
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.


Dated: August 17, 2011



 
ENSURGE, INC.
         
By: _/s/ Jordan Mark Estra           
     
  Jordan M. Estra                 
 
(Print Name)
     
_President & Chief Executive Officer_
 
(Title)








[Signature page to Warrant]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE OF WARRANT


TO:           ENSURGE, INC.
ATTN: _______________
VIA FAX TO: (    )______________


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of August 17, 2011 (the
“Warrant”), to purchase   shares of the common stock, $0.001 par value (“Common
Stock”), of ENSURGE, INC., and tenders herewith payment in accordance with
Section 2 of the Warrant, as follows:


_______
CASH: $__________________________ = (Exercise Price x Delivery Shares)
         
_______
Payment is being made by:
 
_____
enclosed check
     
_____
wire transfer
     
_____
other
             
_______
CASHLESS EXERCISE:
           
Net number of Delivery Shares to be issued to Holder: ______*
           
* based on:
Current Market Value - (Exercise Price x Exercise Shares)
   
Adjusted Price of Common Stock
           
Where:
       
Market Price of Common Stock [“MP”]
=
$____________
 
 Exercise Shares
=
_____________
 
Current Market Value [MP x Exercise Shares]
=
$____________
 
Exercise Price
=
$____________
 
Adjusted Price of Common Stock
=
$____________





Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.
 
It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares of Common Stock than
permitted under Section 2.2, this notice should be amended and revised, ab
initio, to refer to the exercise which would result in the issuance of the
maximum number of such shares permitted under such provision. Any exercise above
such amount is hereby deemed void and revoked.

 
 

--------------------------------------------------------------------------------

 


As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the fax number and officer indicated above.


If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise.


The certificates representing the Delivery Shares should be transmitted by the
Company to the Holder


_______ via express courier, or


_______ by electronic transfer


after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:


_____________________________________
_____________________________________
_____________________________________




Dated:           _____________________




___________________________
[Name of Holder]


By:________________________





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of August 17, 2011
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of ENSURGE, INC. specified under the headings
“Percentage Transferred” and “Number Transferred,” respectively, opposite the
name(s) of such person(s) and appoints each such person attorney to transfer the
undersigned’s respective right on the books of ENSURGE, INC. with full power of
substitution in the premises.


Transferees                                           Percentage Transferred
                                           Number Transferred








Dated:___________, ______



 
______________________________
 
[Transferor Name must conform to the name of
 
Holder as specified on the face of the Warrant]
     
By: ___________________________
 
Name: _________________________



Signed in the presence of:


_________________________
(Name)




ACCEPTED AND AGREED:


_________________________
[TRANSFEREE]


By: _______________________
Name: _____________________
 
 
 

--------------------------------------------------------------------------------